DETAILED ACTION
Claims 1-7, 9-11, 21-30 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopened Prosecution
Applicants’ filed an appeal brief on 4 Aug 21.  It was decided during the appeal conference to proceed to appeal.  However, there appears to be disagreement as to what was discussed/concluded during the conference, and the examiner has not been able to obtain clarity on the basis of those decisions.  Consequently, prosecution has been reopened.

The examiner has been in contact with applicants’ representative in how to move prosecution forward; an interview is scheduled on 14 Dec 21 (see attached appendix).  However, the examiner is required to send a response now.

Claim Objections
Claim 26 is objected to:
Claim 26 purports to depend upon the “sysetm” of claim 21.

For purposes of examination, this term is read as “system.”  Correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


3.	Claims 1-7, 9-11, 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mathematics without significantly more.  
The independent claim(s) recite(s) math
The independent claims 1, 21, 30 perform classifying data into quantiles. (steps of “matching, by a computer system, one or more parameters to a fixed number of quantile thresholds calculated from a distribution of probability scores for the candidates,” “estimating based on the fixed number of thresholds.”)

Quantiles are a tool in statistics.  Statistics is math.  These limitations generally describe assigning data points to quantiles, which provides mathematical relationship to the other data points in accordance to the distribution.  Thus, applicant’s claim recites math.

The independent claims do not integrate the idea into a practical application
The remaining steps are:
gathering historical feedback data … (extra-solution activity, gathering data is a necessary precursor to analysis).
generating a machine learning model … (machine learning model is a generic computer component.  Note that the models listed in [0052] involve regression analysis in itself, which is also math per se.).
obtaining parameters associated with a query … (at best, generic computer component; parameters are just data that serves as input into a function – here, an unclaimed searching 
generating a first input… (extra-solution activity, preparing data to be analyzed is a precursor to analysis)
providing a first input into the machine learning model (“apply it” to the input)
outputting a position (extra-solution activity, reporting results of analysis.)
Ranking is not a practical application, and moreover, is inherent to creating a quantile (which quantile any particular datum falls into is itself a ranking, since it renders the data into a partially ordered set).  For that matter, so is estimating a score and matching to quantile thresholds.

The claim, as a whole, are steps one would take to prepare data for analysis using machine learning, analyzing the data using machine learning by calculating quantiles, and presenting the results based on the quantiles.  So taken as a whole, the claim is still performing math.  The additional steps are those that relate to mental processes – the gathering information, analyzing it, and reporting the results.  Per MPEP 2106.04(a), the abstract idea groupings are not mutually exclusive (stating “It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping.  For example, a claim reciting performing mathematical calculations using a formula that could be practically performed in the human mind may be considered to fall within the mathematical concepts grouping and the mental process grouping.”)

Thus, the claims recite an abstract idea and do not integrate that abstract idea into a practical application, as necessary for step 2A.

The independent claims do not provide significantly more
Authorities for “well-known, routine, conventional”
Predictive Analytics (https://web.archive.org/web/20160411191123/https://www.mathworks.com/discovery/predictive-analytics.html)
Duda, Hart, Stork, Pattern Classification, 2nd ed., Chapter 1.
Elec. Power Grp v. Alstom, 830 F.3d 1350, 1354 (Fed. Cir. 2016)

Conventionality
gathering historical feedback data step (Predictive analytics, First section heading is “Predict future events from historical data.  The content of the section also states “Predictive analytics is often discussed in the context of Big Data…” suggesting that it is routinely performed.)

obtaining parameters associated with a query step (per the extra solution activity interpretation, this is a further step of processing the historical feedback data)

generating a first input… (Duda, p14, Feature Selection)

outputting a position (Elec. Power Grp. at 1354 “And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.”)

The rejected dependent claims also do not integrate into a practical application/provide significantly more.
Claims 2, 22 recites identifying the candidates for the first specified opportunity; and 
adjusting the quantiles to fit the distribution.  

The identifying candidates step recites a mental process, so is not more than another abstract idea.
adjusting the quantiles step recites additional mathematics (the use of words in a claim operating on data to solve a problem can serve the same purpose as a formula.  MPEP 2106.04(a)(2); performing additional statistical analysis to generate a resampled distribution has been held to recite a mathematical calculation.  MPEP 2106.04(a)(2)(I)(C)(i))

Claims 3, 23 recites viewing or pursuing an “opportunity.” Per the breadth of “opportunity” this is just further conditions to the mental process element, and can be still be performed by mental thought.

Claims 4, 14 recites selecting generic candidates using data and rules.  This is a further limitation on the mental process step, and does not make it more than a mental process.

Claims 5, 25 recites selecting a set of quantiles and scoring the quantiles (claim 7 by using interpolation) which is still math so is not more than math.  Specifically, this is just the concept of generating a partial-ordering for set, a concept in set theory.

Claims 6, 26 recites selecting a set of quantiles for machine learning, and calculating score values representing the set of quantiles in the distribution.  The former is still just parameterization, which as above is data gathering as a precursor to analysis, and the latter is just mathematical calculation.

Claims 7, 27 recites interpolation of the quantile thresholds to estimate which quantile a candidate fall into.  Interpolation is a tool in numerical analysis to create data points in a set of known points, so is directed to mathematical relationships.

Claims 9, 28 just provide field of use limitation, so neither practically applies the limitation nor is significantly more.

Claims 10, 11, 29, recite more details on the meaning of the parameters prepared for the machine learning algorithm, which is still the same extra-solution activity as expressed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, 10, 11, 22-25, 27, 29, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the copy of Mathematica used in Wolfram Technology Conference in 2014 hereinafter Mathematica, with features demonstrated by

QuantileRegression.m (https://github.com/antononcube/MathematicaForPrediction/blob/b8cefec509b4671e2ea4b6b4c9c0acc02c04f610/QuantileRegression.m) hereinafter Antonov-QuantileRegression
With evidence of date from:
	https://github.com/antononcube/MathematicaForPrediction/commits/master/QuantileRegression.m hereinafter Antonov-Code
and with evidence of features from:
	Antonov, Finding local extrema in noisy data using Quantile Regression
(https://mathematicaforprediction.wordpress.com/2015/09/27/finding-local-extrema-in-noisy-data-using-quantile-regression/) hereinafter Antonov-Extrema; and
	Antonov, Quantile Regression – Theory, Implementations, and Applications, presented at Wolfram Technology Conference 2014 (https://www.wolfram.com/broadcast/video.php?c=377&p=2&v=1256)) hereinafter Antonov-2014Presentation -- NOTE: 10:08+ directly references the Mathematica package on GitHub.

And native features of Mathematica 10.0
With evidence of date from:
Mathematica Quick Revision History (https://www.wolfram.com/mathematica/quick-revision-history.html) attesting the release date is July 2014
With evidence of features from:
Quantile (https://reference.wolfram.com/language/ref/Quantile.html) hereinafter Wolf-Quantile; and
PredictorFunction (https://web.archive.org/web/20140815185626/https://reference.wolfram.com/language/ref/PredictorFunction.html) hereinafter Wolf-PredictorFunction
With respect to claim 1, Mathematica performed A method, comprising: 
gathering historical feedback data (Antonov-Code) describing previously executed search queries (non-functional descriptive material carries no patentable weight.  When (1) a claim describes the content of information, and (2) the information lacks a structural or functional relationship to the substrate, it carries no patentable weight.  See MPEP 2111.05, citing In re DiStafano, 808 F.3d 845, 848 (Fed. Cir. 2015).  Both elements are met here because (1) the claim sets forth what is described by data and (2) a list of substrates are set forth in Fig. 5 and written description [0071].  No new feature of physical structure and no relation of printed matter to physical structure results on the storage of this particular data to any of the substrates), the previously executed search queries being executed in relation to previously available opportunities (also limitation on the non-functional descriptive material, for the same reasons given earlier), the historical feedback data including profile feature data describing profiles returned as search results to the previously executed search queries (still non-functional descriptive material, for the same reasons given earlier), opportunity feature data describing the 
generating a machine learning model based on the historical feedback data (Antonov-Code per comments on lines 38-50, esp. lines 39-43, QuantileRegressionFit fits the quantiles to the data), the machine learning model configured to output a probability score (Regression involves probability that some later time-series data will be of a certain value) indicating a strength of an input candidate for a target opportunity based on input of profile feature data describing a respective profile of the input candidate and opportunity feature data describing the target opportunity (still non-functional descriptive material, for the same reasons given earlier);

obtaining parameters associated with a query for a ranking of candidates for a first specified opportunity, wherein the parameters comprise data identifying at least a first candidate and the specified opportunity (Wolf-Quantile various polymorphic parameterizations of Quantile() takes “list” as a parameter.  List comprises elements of the list of data (candidates) for the dataset (opportunity) that one is trying to measure); 

generating a first input based on profile feature data (Antonov-2014Presentation 12:58, “today”; 14:38 “We are doing estimation of conditional density.  We know what happened the day before; knowing this was the temperature yesterday, we can determine the statistical properties of the temperature today”) describing a profile of the first candidate and opportunity feature data describing the target opportunity (still non-functional descriptive material, for the same reasons given earlier);

providing the first input into the machine learning model, yielding a first probability score (Antonov-2014Presentation Starting at around 15:50, rules of Conditional Density Function and Conditional Probability Function, various rules show tendencies extrapolated from each probability band) indicating a strength of the first candidate for the specified opportunity (still non-functional descriptive material, for the same reasons given earlier);

matching, by a computer system, one or more of the parameters to a fixed number of quantile thresholds calculated from a distribution of probability scores for the candidates (Inherent property of quantiles.  Wolf-Quantile, Properties & Relations, “Use Quantile to find the quartiles of a distribution” shows matching data to particular the quantiles of a quartile); 
estimating, by the computer system based on the fixed number of quantile thresholds, a quantile for the first probability score of the candidate (Wolf-Quantile, Scope, Datasets, shows finding the quantile for the elements) indicating the strength of the first candidate for the specified opportunity (still non-functional descriptive material, for the same reasons given earlier); and 
outputting a position of the first candidate within the ranking based on the estimated quantile (Wolf-Quantile, Scope, Datasets, shows output as “Out[1]”).

Claims 21, 30 are substantially similar in limitations, but are a respectively a claim for a system with a processor and memory, and a (non-transitory) Beauregard claim.  Mathematica is mathematic analytics software both on sale and in use before the filing date.  The substantive limitations are mapped in similar fashion to the mapping above.

With respect to claim 2, 22, Mathematica performed identifying the candidates for the first specified opportunity (Wolf-Quantile, various examples show that lists contain elements); and 
updating the fixed number of quantile thresholds from the distribution of probability scores for the candidates (inherent to operability.  Since Quantile() is supposed to determine quantiles, it must be able to base the quantile threshold based on the dataset). 

With respect to claims 5, 25, respectively dependent upon claims 2, 21, Mathematica further performed calculating score values representing a set of fixed quantiles in the distribution of probability scores (Wolf-Quantile, Examples, Basic Examples, Quantile function for a discrete univariate distribution shows a plot of the different quantiles.  The data shows the boundaries of the scores for each quantile.);
calculating the fixed number of quantile thresholds based on the score values representing the set of fixed quantiles (id.  inherent to creating quantiles.)

With respect to claims 6, 26, Mathematica further discloses
selecting a set of quantiles for the machine learning model used to produce the scores for the candidates (Antonov-QuantileRegression, function selects quantiles); and 
calculating score values representing the set of quantiles in the distribution of probability scores (Antonov-Extrema, section Using Quantile Regression shows that the algorithm is used to define quantiles.  It is used twice – once to find quantile-ranges for potential local minima, and once to find quantile-ranges for potential local maxima.  For either use of quantile regression, the 

With respect to claims 10, 29 Mathematica teach the parameters further comprises a ranking category (Wolf-Quantile, function definitions show that ‘q’ corresponds to a particular quantile). 

However, the inherent nature of quantiles is that it performs ranking by placing the data in a partial ordering.  Thus, per Wolf-Quantile, one skilled in the art would understand that the meaning of the data provided for the “list” is the ranking category.

With respect to claims 11 dependent upon claim 10, and claim 28, Mathematica performed the ranking category is at least one of: an overall ranking; a skills-based ranking; a ranking based on previous positions of the candidates; and a ranking based on a current position of the candidates (Wolf-Quantile, q shows the ranking based on the current position of the candidate in the distribution of data). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathematica as applied to claims 1, 2, 21, 22, in view of Official Notice (admitted by inadequate traversal.  See 28 Jul 20 Remarks at 20.)
With respect to claims 3, 23, dependent upon claims 2, 22, Mathematica does not teach the candidates for the opportunity are identified based on at least one of: 
viewing the opportunity; and 
applying to the opportunity. 

Official Notice is taken that it is well known in the art that recognizing an opportunity is a key component to taking advantage of an opportunity.  To quality as a candidate for an opportunity, one should have first viewed the opportunity or otherwise detected the opportunity.  
Thus, when cleaning data, one could filter data on candidates for an opportunity by screening out data that indicates that an opportunity was not viewed. 
Mathematica is mathematical analytics software, and the noted fact is about data cleaning based on characteristics of opportunities.  It would have been to one of ordinary skill in the art to combine Mathematica as part of cleaning the data set.

Claims 4, 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathematica 10.0 as applied to claims 1, 2, 21, 22, in view of Ebben, What Makes a Good Opportunity? (https://www.inc.com/resources/startup/articles/20041001/oppty.html) hereinafter Ebben


Ebben teaches wherein the candidates for the opportunity are identified based on at least one of: qualifications for the opportunity (3 “M” are about qualifications); and a set of rules (3 “Ms” are rules of thumb).

Mathematica is mathematical analysis software and Ebben is how to identify opportunities.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to find datasets to analyze with the software.  More specifically, if a good candidate for the opportunity can be found, then it is a good opportunity that should be taken.

Claim 9, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathematica as applied to claims 1, 12, in view of Hoiles, Engagement dynamics and sensitivity analysis of YouTube videos (arXiv: 1711.00687v1) hereinafter Hoiles
With respect to claims 9, 28, Mathematica does not teach the ranking is associated with at least one of:  a job view; a job recommendation; a candidate recommendation; a connection recommendation; and a job search. 
Hoiles teaches the ranking is associated with at least one of:  a job view; a job recommendation; a candidate recommendation; a connection recommendation; and a job search (Paper is generally 
Mathematica is mathematics analysis software, and Hoiles is about analyzing meta-level features on a social network.  It would have been obvious to those of ordinary skill in the art to combine the teachings of Mathematica and Hoiles to ease the burden of programming the analytical functions because they are either already built in to Mathematica or are available in published software libraries.

Further Rejections
Claims 1, 2, 5-8, 10, 11, 22-25, 27, 29, 30 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Mathematica in view of Mukherjee et al. (US 8,412,699 B1) hereinafter Mukherjee
With respect to claim 1, Mathematica performed A method, comprising: 
gathering historical feedback data (Antonov-Code) […]
generating a machine learning model based on the historical feedback data (Antonov-Code per comments on lines 38-50, esp. lines 39-43, QuantileRegressionFit fits the quantiles to the data), the machine learning model configured to output a probability score (Regression involves probability that some later time-series data will be of a certain value) […]

obtaining parameters associated with a query for a ranking of candidates for a first specified opportunity, wherein the parameters comprise data identifying at least a first candidate and the specified opportunity (Wolf-Quantile various polymorphic parameterizations of Quantile() takes 

generating a first input based on profile feature data (Antonov-2014Presentation 12:58, “today”; 14:38 “We are doing estimation of conditional density.  We know what happened the day before; knowing this was the temperature yesterday, we can determine the statistical properties of the temperature today”) […]

providing the first input into the machine learning model, yielding a first probability score (Antonov-2014Presentation Starting at around 15:50, rules of Conditional Density Function and Conditional Probability Function, various rules show tendencies extrapolated from each probability band) […]

matching, by a computer system, one or more of the parameters to a fixed number of quantile thresholds calculated from a distribution of probability scores for the candidates (Inherent property of quantiles.  Wolf-Quantile, Properties & Relations, “Use Quantile to find the quartiles of a distribution” shows matching data to particular the quantiles of a quartile); 
estimating, by the computer system based on the fixed number of quantile thresholds, a quantile for the first probability score of the candidate (Wolf-Quantile, Scope, Datasets, shows finding the quantile for the elements)[…]; and 
outputting a position of the first candidate within the ranking based on the estimated quantile (Wolf-Quantile, Scope, Datasets, shows output as “Out[1]”).

As rejected above, Mathematica is general purpose mathematical/statistical analysis software, and therefore does not expressly teach the various descriptive material aspects of the gathered data.  Specifically, it does not teach:
[...] describing previously executed search queries, the previously executed search queries being executed in relation to previously available opportunities, the historical feedback data including profile feature data describing profiles returned as search results to the previously executed search queries, opportunity feature data describing the previously available opportunities, as well as interaction feature data describing interaction with the profiles returned as search results to the previously executed search queries; 

[...] indicating a strength of an input candidate for a target opportunity based on input of profile feature data describing a respective profile of the input candidate and opportunity feature data describing the target opportunity;

[...] describing a profile of the first candidate and opportunity feature data describing the target opportunity;

[...] indicating a strength of the first candidate for the specified opportunity;




Mukherjee involves providing search suggestions based in part on prior queries, and metadata related to those queries (abstract).  This information is stored in a log recording the query, a document, a dwell time, search term language, user’s country of location, CTR (calculated as number of click through/number of document impressions) (Col 4 lines 43-54)

Thus, Mukherjee teaches:
[...] describing previously executed search queries, the previously executed search queries being executed in relation to previously available opportunities (Col 4 lines 49-54, opportunity to select a document), the historical feedback data including profile feature data describing profiles returned as search results to the previously executed search queries (Fig. 1 shows search results for a query “North Korea” and the various listed documents, considered here to be the “profile” of information that a user may be interested in.  Col 4 lines 45-46 explains that the selected documents are directly recorded.  Col 4 lines 49-54 explains that documents that are not selected are indirectly recorded via CTR.  Since the log describes documents both selected and not selected in the search results, it describes the profile), opportunity feature data describing the previously available opportunities (Col 4 lines 43-54, log as a whole is describes previously available documents), as well as interaction feature data describing interaction with the profiles returned as search results to the previously executed search queries (Col 4 lines 49-54, various.  Dwell time, and “other information indicative of user behavior” such as CTR describe interactions with particular documents in the search results); 

[...] indicating a strength of an input candidate for a target opportunity based on input of profile feature data describing a respective profile of the input candidate and opportunity feature data describing the target opportunity (Col 8 line 39-Col 9 line 16 including Table 1, ranking component ranks queries, so provides a strength of candidate query suggestion to the opportunity of presenting documents to a user.  Table 1:  [CTR of News Results] shows use of CTR which balancing history of click through over impressions, [User Profile] shows ranking based on past history data.);

 [...] describing a profile of the first candidate and opportunity feature data describing the target opportunity (Col 8 line 39-Col 9 line 16 as described above.  If the logged information is being put into a ranking module for the candidate and opportunity, any data extraction from that log must include this information);

The combined teachings of the references disclose:

estimating, by the computer system based on the fixed number of quantile thresholds, a quantile for the first probability score indicating the strength of the first candidate for the specified opportunity (Mathematica, Antonov-QuantileRegression,m, as cited above demonstrates use of quantiles for regression analysis, which provides a score; Mukherjee, as cited above shows the 

Mathematica is mathematical analytics software supporting quantile based analysis and Mukherjee uses historical query/search result/interaction data to rank candidate query recommendations.  It would have been obvious to those of ordinary skill in the art to combine the teachings of Mathematica for its Quantile Regression support and Mukerjee for data and ranking thereof.  The prior art included each claimed element (collecting data, machine learning on collected data, the specific kind of data being collected, scoring, etc); one skilled in the art of statistics (esp. regression analysis) and/or machine learning could have combined the claim elements by adding the processed log data to Mathematica to perform quantile regression analysis with Mukherjee’s recordation of observations regarding past queries and interactions without changing those steps; and one skilled in the art would recognize that the combination of Mathematica’s support for quantile estimation with a distribution of observations would predictably place said observations into continuous intervals (thus providing rankings for groups of data) and that it would be desirable to perform such estimates where the ranking of any particular observation is less important than identifying a set of good quality observations.

Claims 21, 30 are substantially similar in limitations, but are a respectively a claim for a system with a processor and memory, and a (non-transitory) Beauregard claim.  Mathematica is mathematic analytics software both on sale and in use before the filing date.  The substantive limitations are mapped in similar fashion to the mapping above.

With respect to claims 2, 22, the claims are mapped similarly as the similar rejection above.
With respect to claims 5, 25, the claims are mapped similarly as the similar rejection above.
With respect to claims 6, 26, the claims are mapped similarly as the similar rejection above.
With respect to claims 10, 29, the claims are mapped similarly as the similar rejection above.
With respect to claims 11, 28, the claims are mapped similarly as the similar rejection above.


Claim 3, 23, is/are further rejected under 35 U.S.C. 103 as being unpatentable over Mathematica and Mukherjee as applied to claims 1, 2, 21, 22, in view of Quotes for Opportunity (https://web.archive.org/web/20100104010815/https://www.motivatingquotes.com/opportunity.htm) hereinafter Quote
With respect to claims 3, 23, dependent upon claims 2, 22, Mathematica and Mukherjee does not teach the candidates for the opportunity are identified based on at least one of: 
viewing the opportunity; and 
applying to the opportunity. 

Quote provides the following statements regarding the features of opportunities:
Each problem has hidden in it an opportunity so powerful that it literally dwarfs the problem. The greatest success stories were created by people who recognized a problem a turned it into an opportunity." Joseph Sugarman
Orison Swett Marden
"Teachers open the doors, but you must enter by yourself.  Chinese Proverb"Even when opportunity knocks, a man still has to get up off his seat and open the door."  Anonymous
Thus, it would have been understood that candidates for an opportunity may be based on at least one of: 
viewing the opportunity (Sugarman, Marden illustrate that it was known that observation of the opportunity is a key factor to exploiting the opportunity); and 
applying to the opportunity (Chinese Proverb, Anonymous illustrate that applying oneself to the opportunity is a key factor to exploiting the opportunity). 

Mathematica is mathematical analytics software, Mukherjee is about historical data of opportunities and interactions with search result documents, and Quote describes the characteristics of opportunities.  It would have been to one of ordinary skill in the art to combine Mathematica as part of cleaning the data set.

Claims 4, 24  is/are further rejected under 35 U.S.C. 103 as being unpatentable over Mathematica and Mukherjee as applied to claims 1, 2, 21, 22, in view of Ebben, What Makes a Good Opportunity? (https://www.inc.com/resources/startup/articles/20041001/oppty.html) hereinafter Ebben
With respect to claims 4, 24, the claims are mapped in the manner as the similar rejection above.

Claim 9, 28 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Mathematica and Mukherjee as applied to claims 1, 12, in view of Hoiles, Engagement dynamics and sensitivity analysis of YouTube videos (arXiv: 1711.00687v1) hereinafter Hoiles
With respect to claims 9, 28, the claims are mapped in the manner as the similar rejection above.

Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mayo et al., Is Regression Analysis Really Machine Learning? (https://www.kdnuggets.com/2017/06/regression-analysis-really-machine-learning.html)
“It would appear so.” (answer from author provided half way down)
Page also reports answers in the affirmative from Piatetsky-Shapiro and Dr. Kuonen.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        4 Dec 21